DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed on 4/29/21.  Claims 1, 7, 8, 16, 18, and 21 are amended, claims 5, 9, and 17 are canceled, and claims 22 and 23 are newly added.  Claims 1-4, 6-8, 10-16, and 18-23 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2018/0188284 A1 to Douglas et al. (hereinafter “Douglas”) in view of US Publication No. 2016/0038088 A1 to Lari et al. (hereinafter “Lari”) and further in view of US Publication No. 2018/0275758 A1 to Reiher et al. (hereinafter “Reiher”).
Concerning claim 1, Douglas discloses a computer-implemented method to train a user to reproduce a reference motion with a haptic feedback system, wherein the haptic feedback system comprises one or more sensors and at least one hardware processor operating in an associated computer, (paragraphs [0048], [0123]), the method comprising: 
receiving, at the at least one hardware processor, a user-selection of a reference motion pattern, selected from a plurality of motion patterns, wherein each of the motion patterns comprises a data structure, which is machine-interpretable by the at least one hardware processor as a time-ordered sequence of reference datasets, the sequence corresponding to a respective reference motion (paragraphs [0091]-[0096], [0119] – templates on different swing profiles may be stored as time-value pairs an array which are each timestamped, and later selected from a plurality of motion patterns); 
capturing, using the at least one hardware processor, a user motion of a user attempting to reproduce the reference motion corresponding to the selected, reference motion pattern by sampling, via the at least one hardware processor of the haptic feedback system, sensor values of sensed physical quantities of the user motion obtained from the one or more sensors, to obtain appraisal datasets that are representative of the captured user motion (paragraphs [0096], [0099], [0122]-[0125] – 
while capturing the user motion, comparing the appraisal datasets obtained and the sequence of reference datasets of the selected, reference motion pattern and applying to the user, via one or more haptic devices of the haptic feedback system, a real-time haptic feedback response generated to physically stimulate the user, based on the comparisons between the appraisal datasets obtained and the sequence of reference datasets of the selected, reference motion pattern (paragraphs [0096], [0099], [0122]-[0125] – haptic feedback may be provided to a user during their performance of a swing, the haptic feedback may produce a vibration when the user’s swing deviates from the template motion profile).
Douglas lacks specifically disclosing, however, Lari discloses prior to capturing the user motion, transforming, using the at least one hardware processor, the sequence of reference datasets of the selected, reference motion pattern, according to one or more constraints originating from the user, the haptic feedback system, or both the user and haptic feedback system, said transforming of the reference motion pattern comprising a dynamic morphing of said reference dataset by extrapolating from and/or interpolating between fixed points of the data structure representing the reference motion pattern (paragraphs [0022], [0032], [0050], [0057], [0100] – datasets are transformed according to one or more constraints of the system and user movement and are dynamically morphed based on extrapolating between fixed points of the data structure representing the motion pattern). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
The combination of Douglas/Lari lack specifically disclosing, however, Reiher discloses, wherein the one or more constraints pertain to characteristics of the haptic feedback system, the characteristics including one or more sampling frequencies of the sensor values obtained from the one or more sensors, the method further comprising: dynamically adapting the sampling frequency to a comparison frequency that is required to match a real-time user interactivity requirement (Abstract, paragraphs [0043], [0046]-[0050], [0099] – sensor data is obtained and the sampling frequency is dynamically adjusted to a comparison frequency to match real-time user interactivity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamic adjustments as disclosed by Reiher in the system of Douglas/Lari in order to provide a system with more accurate data.

Concerning claim 2, Douglas discloses wherein the user-selection is received at a server computing system, from which said plurality of motion patterns are available (paragraphs [0047], [0054]- [0057], [0091]-[0096], [0119] – templates on different swing profiles may be stored as time-value pairs an array which are each timestamped, and later selected from a plurality of motion patterns).  Douglas lacks specifically disclosing, however, Lari discloses comprising a social media network platform (paragraphs [0004] – system comprises social media network platform).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Concerning claim 3, Douglas discloses wherein the method further comprises, while capturing the user motion: receiving, at the at least one hardware processor of the haptic feedback system, the time ordered sequence of reference datasets of the selected, reference motion pattern from the server computing system, so as for the comparisons to be executed at the haptic feedback system (paragraphs [0096], [0099], [0122]-[0125] – haptic feedback may be provided to a user during their performance of a swing, the haptic feedback may produce a vibration when the user’s swing deviates from the template motion profile).

Concerning claim 4, Douglas discloses wherein the method further comprises, while capturing the user motion: transmitting the appraisal datasets obtained via the at least one hardware processor of the haptic feedback system to the server computer system, for a hardware processor of the server computing system to execute the comparisons; and receiving outcomes of the executed comparisons, whereby the generated haptic feedback response to physically stimulate the user is applied based on the outcomes received from the server computer system (paragraphs [0096], [0099], [0122]-[0125] – haptic feedback may be provided to a user during their performance of a swing, the haptic feedback may produce a vibration when the user’s swing deviates from the template motion profile).



Concerning claim 7, Douglas discloses wherein the one or more constraints pertain to characteristics of the haptic feedback system, which characteristics include one or more of: one or more types of physical quantities sensed by the one or more sensors; intended locations of the one or more sensors; one or more types of the real-time haptic feedback used by haptic controls of the haptic feedback system to provide the real-time haptic feedback to the user; and intended locations of the haptic controls (paragraphs [0096], [0099], [0122]-[0125] – haptic feedback may be provided to a user during their performance of a swing, the haptic feedback may produce a vibration when the user’s swing deviates from the template motion profile).

Concerning claim 8, Douglas discloses wherein the reference datasets are received at the at least one hardware processor of the haptic feedback system by downloading the selected, reference motion pattern, or a transformed version thereof, to the at least one hardware processor of the haptic feedback system (paragraphs [0091]-[0096], [0119] – templates on different swing profiles may be stored as time-value pairs an array which are each timestamped, and later selected from a plurality of motion patterns). Douglas discloses wherein the reference datasets are received at the at least one hardware processor of the haptic feedback system by streaming reference datasets of the selected, reference motion pattern, or a transformed version thereof, to the at least one hardware processor of the haptic feedback system, for the at least one hardware processor to execute the comparisons (paragraphs [0091]-[0096], [0119] – templates on different swing profiles may be stored as time-value pairs an array which are each timestamped, and later selected from a plurality of motion patterns).

Concerning claim 10, Douglas discloses wherein the method further comprises receiving the plurality of sequence of reference motion patterns at the server computer system, from a plurality of client devices connected to the server computer system, whereby said plurality of reference motion patterns are uploaded by different users 

Concerning claim 11, Douglas discloses wherein said comparisons between the appraisal datasets obtained and the sequence of reference datasets are executed, for each of appraisal datasets obtained via the at least one hardware processor of the haptic feedback system, by: accessing a current appraisal dataset; identifying, in the sequence of reference datasets of the selected, reference motion pattern, a reference dataset that is the closest one to the accessed current appraisal dataset, according to a distance metric; and computing differences between values contained in the current appraisal dataset accessed and the closest one of the reference datasets identified (paragraphs [0096], [0099], [0122]-[0125] – haptic feedback may be provided to a user during their performance of a swing, the haptic feedback may produce a vibration when the user’s swing deviates from the template motion profile).

Concerning claim 12, Douglas discloses wherein said comparisons between the appraisal datasets obtained and the reference datasets are executed, for each of the appraisal datasets obtained via the at least one hardware processor of the haptic feedback system, by: accessing a current appraisal dataset and identifying an associated timestamp; identifying, in the reference datasets of the selected, reference motion pattern, a reference dataset having a timestamp matching that of the current appraisal dataset; and computing differences between values contained in the current 

Concerning claim 13, Douglas discloses wherein the method further comprises populating, using the at least one hardware processor of the haptic feedback system, the appraisal datasets with composite values computed as a function of two or more sensor values, as obtained from the one or more sensors, whereby said comparisons are executed by comparing such composite values to counterpart values obtained from the reference datasets (paragraphs [0096], [0099], [0122]-[0125] – haptic feedback may be provided to a user during their performance of a swing, the haptic feedback may produce a vibration when the user’s swing deviates from the template motion profile).

Concerning claim 14, Douglas discloses wherein said composite values are computed as differences between the sensor values obtained from the one or more sensors, whereby said comparisons are executed by comparing, using the at least one hardware processor of the haptic feedback system, such differences to counterpart values obtained from the reference datasets (paragraphs [0096], [0099], [0122]-[0125] – haptic feedback may be provided to a user during their performance of a swing, sensors capture the user’s motion and input into the system for real-time analysis).



Concerning claim 16, see the rejection of claim 1.

Concerning claim 18, see the rejection of claim 1.

Concerning claim 19, Douglas lacks specifically disclosing, however, Lari discloses wherein the transforming comprises adapting the reference datasets of the selected motion pattern to a user constraint relating to one or more of an anatomy or a physiology of the user, a value of a performance metric associated with the user, or both the anatomy or physiology of the user and the associated performance metric (paragraphs [0022], [0032], [0050], [0057], [0100]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transformed datasets as disclosed by Lari in the system of Douglas in order to provide a system with more accurate data.

Concerning claim 20, Douglas lacks specifically disclosing, however, Lari discloses wherein said transforming comprises: applying, to said reference datasets, one or more of: geometric transformations, matrix multiplications ([0022], [0032], [0050], [0057], [0100]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transformed datasets as disclosed by Lari in the system of Douglas in order to provide a system with more accurate data.

Concerning claim 21, Douglas lacks specifically disclosing, however, Lari discloses further comprising: applying said generated haptic feedback response upon determining when a number of successive appraisal datasets that are found to substantially depart from their corresponding identified closest reference datasets, 

Concerning claim 22, the combination of Douglas/Lari lack specifically disclosing, however, Reiher discloses, wherein the dynamic updating comprises: using metadata attached to the reference motion pattern selected to dynamically sample subsets of the sequence of reference datasets at a slower pace and sampling other subsets of the sequence at a higher frequency (Abstract, paragraphs [0043], [0046]-[0050], [0099] – sensor data is obtained and the sampling frequency is dynamically adjusted to a 

Concerning claim 23, the combination of Douglas/Lari lack specifically disclosing, however, Reiher discloses, wherein the capturing a user motion is performed indirectly by using a sensor to capture sensor values of sensed physical quantities that indirectly relate to a user's executed motion (Abstract, paragraphs [0043], [0046]-[0050], [0099] – sensor data is obtained and the sampling frequency is dynamically adjusted to a comparison frequency to match real-time user interactivity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamic adjustments as disclosed by Reiher in the system of Douglas/Lari in order to provide a system with more accurate data.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-8, 10-16, and 18-23 have been considered but are moot based on the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715